[Cite as State v. Chase, 2020-Ohio-1093.]

                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




STATE OF OHIO,                                       :   APPEAL NO. C-190013
                                                         TRIAL NO. B-1806283
        Plaintiff-Appellee,                          :

  vs.                                                :      O P I N I O N.

DAVID CHASE,                                         :

    Defendant-Appellant.                             :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Appellant Discharged

Date of Judgment Entry on Appeal: March 25, 2020



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

The Law Office of John D. Hill, LLC, and John D. Hill, Jr., for Defendant-Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, Judge.

       {¶1}   David Chase appeals his conviction for failing to provide notice of a

change of address in violation of R.C. 2950.05, Ohio’s sex-offender-verification law.

Because the state failed to prove that Chase’s address changed, we reverse the

conviction and discharge Chase from further prosecution.

                                    I.   Background
       {¶2}   Chase was convicted in 2017 of pandering obscenity involving a minor.

As a Tier II sex offender, he was required to register with the sheriff and verify his

address every 180 days for 25 years. See R.C. 2950.06(B)(2) and 2950.07(B)(2).

       {¶3}   At trial, the state presented evidence that in March 2018, Chase was

homeless and registered his address with the Hamilton County Sheriff’s Office as the

Remke Market parking lot at 5218 Beechmont Avenue. Six months later, on October

9, 2018, Chase met with Deputy Margo Shari at the sheriff’s office to verify his

address.

       {¶4}   According to Deputy Shari, when dealing with a homeless sex offender,

the sheriff’s office generates a map and instructs the offender to circle on the map the

area where the offender intends to stay.       In this case, she presented an aerial

photographic map of the Remke Market parking lot to Chase, and he a circled a

corner of the lot to identify the area where he intended to stay.

       {¶5}   Subsequently, Deputy Shari attempted on three weekdays—October 15,

October 22, and October 26, 2018—to verify Chase’s residence in the parking lot.

She went at about 4:30 p.m. each time, and did not see Chase there on any of those

occasions. Each time, the deputy taped a notice for Chase on a guardrail, which she

testified was within the area of the parking lot that Chase had indicated on the map.

The notice stated that the sheriff’s office was trying to verify Chase’s address and that

he should contact the office. The final notice included an admonition that should




                                               2
                        OHIO FIRST DISTRICT COURT OF APPEALS



Chase fail to contact the sheriff’s office within 72 hours, charges would be filed and a

warrant would be issued for his arrest. Each notice was on a green card placed in a

sealed plastic bag.

       {¶6}      When Chase failed to contact the sheriff’s office within the specified

timeframe, Deputy Shari filed charges for his failure to provide notice of a change of

address and issued a warrant for his arrest. The deputy acknowledged that she did

not know whether Chase had moved from his registered address.

       {¶7}      Chase testified that he resided at the Remke Market parking lot in the

area he had indicated on the map. He had been parking his truck in a parking space

that abutted a small island in the corner of the lot. According to Chase, prior

verification notices had been taped to the light pole in the center of the island, so he

checked that pole every morning when he left the lot to be sure that sheriff’s deputies

were not looking for him. Chase testified that he left for work by 7:00 a.m. and did

not return until after 7:30 p.m., and that it was typically dark when he got home.

Chase further testified that he was familiar with the notices used by the sheriff’s

department, but he had not seen any of the three notices posted by Deputy Shari on

the guardrail.

       {¶8}      At the conclusion of the evidence, the trial court found Chase guilty of

the offense and sentenced him to a three-year term of community control. This

appeal followed.

                          II. Sufficiency of the Evidence
       {¶9}      In his first assignment of error, Chase challenges the sufficiency of the

evidence supporting his conviction. He asserts that the state failed to prove that he

changed his address.

       {¶10} In a challenge to the sufficiency of the evidence, the question is
whether after reviewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found all the essential elements of the crime


                                                 3
                      OHIO FIRST DISTRICT COURT OF APPEALS



beyond a reasonable doubt. State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492

(1991), paragraph two of the syllabus.

         {¶11} Under R.C. 2950.05(A), an offender must provide written notice of any
change of residence address to the sheriff with whom the offender most recently

registered at least 20 days prior to changing the residence address. If a residence

address change is not to a fixed address, the offender must include “a detailed

description of the place or places at which the offender * * * intends to stay.” R.C.

2950.05(F)(1) provides: “No person who is required to notify a sheriff of a change of

address pursuant to division (A) * * * shall fail to notify the appropriate sheriff in

accordance with that division.”

         {¶12} As R.C. 2950.05(I) indicates, “ ‘change in address’ includes any
circumstance in which the old address for the person in question no longer is

accurate, regardless of whether the person in question has a new address.” In other

words, “[a]n address ‘changes’ when one no longer lives at that address.” State v.

Ohmer, 162 Ohio App. 3d 150, 2005-Ohio-3487, 832 N.E.2d 1243, ¶ 18 (1st Dist.),

quoting State v. Beasley, 8th Dist. Cuyahoga No. 77761, 2001 WL 1152871 (Sept. 27,

2001).

         {¶13} To convict Chase of violating R.C. 2950.05, the state was required to
prove that that he no longer lived at the Remke Market parking lot at 5218

Beechmont Avenue and that he failed to notify the sheriff of that change. After

viewing the evidence in the light most favorable to the prosecution, we conclude that

the state failed to prove that Chase no longer lived at his registered address. Even if

the trial court rejected Chase’s testimony in its entirety, the state’s evidence

demonstrated only that Chase was not present at his registered address on three

occasions when a deputy made daytime visits to the address and that Chase failed to

respond to notices left at that address by the deputy. Therefore, we hold that the




                                              4
                      OHIO FIRST DISTRICT COURT OF APPEALS



state failed to present sufficient evidence that Chase had changed his address from

the Remke Market parking lot at 5218 Beechmont Avenue.

       {¶14} Consequently, we sustain the first assignment of error.            Our

disposition of the first assignment of error renders the second assignment of error

challenging the weight of the evidence moot. We reverse the judgment of conviction

and discharge Chase from further prosecution.

                                         Judgment reversed and appellant discharged.



ZAYAS, P.J., and CROUSE, J., concur.



Please note:

       The court has recorded its own entry this date.




                                                5